Citation Nr: 1505869	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This  matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

On February 4, 2015, the Veteran, through his authorized representative, withdrew from appeal the claims of service connection for hearing loss and tinnitus.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2014).  A withdrawal may be made by the appellant or by his authorized representative.  Id. 

On February, 4, 2015, the Veteran's authorized representative submitted a letter to the Board which explained that the Veteran was satisfied with his present 100 percent disability rating, to include his award of special monthly compensation, and requested that the appeal of his claims for service connection for hearing loss and tinnitus be withdrawn.  Given this withdrawal, there remain no allegations of errors or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these matters are dismissed.  


ORDER

The appeal of entitlement to service connection for hearing loss is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


